DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 3, 8-11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kawamura et al. (Pub. No.: US 2017/0272009 A1). 

Regarding claims 1 and 8, Kawamura et al. disclose a control device for an on-board device to be installed in a vehicle (e.g., steering electronic control unit (ECU) 30 on-board a vehicle A), the on-board device including an actuator (e.g., motor 20) and supplied with power by a first power source and a second 5power source (e.g., first external power source 43 and a second external power source 44 configured to provide power to the steering ECU 30)(see par. 26-27), the control device (e.g., ECU 30) comprising: 

a housing having an electronic device housing space (e.g., Figure 1 depicts steering electronic control unit (ECU) 30 mounted on a vehicle A having a housing to contain a first control system 31 and second control system 32 for controlling motor 20)(see par. 30, 26. Figure 1); 
a connector portion (e.g., connectors 31a, 3b, 32a and 32b) provided to the housing (e.g., ECU 30 housing) and having a first positive terminal (e.g., 31a), a first negative terminal (e.g., 31b), a second positive terminal (e.g., 32a), and a second negative terminal (e.g., 32b) (see par. 31-32 and Figure 2), 
10wherein the first positive terminal (e.g., connection 31a) is adapted to be connected to a positive electrode of the first power source (e.g., Figure 2 depicts connector 31a connected to a positive section of the first external power source 43) (see par. 31 and Figure 2), 
wherein the first negative terminal (e.g., connection 31b) is adapted to be connected to a negative electrode of the first power source or a vehicle grounding member (e.g., Figure 2 depicts connector 31a connected to a negative section of the first external power source 43) (see par. 31 and Figure 2),  
wherein the second positive terminal (e.g., connector 32a) is adapted to be connected to a positive 15electrode of the second power source (e.g., Figure 2 depicts connector 32a connected to a positive section of the second external power source 44) (see par. 32 and Figure 2), 
wherein the second negative terminal (e.g., connection 32b) is adapted to be connected to a negative electrode of the second power source or the vehicle grounding member (e.g., Figure 2 depicts connector 32b connected to a negative section of the second external power source 43) (see par. 32 and Figure 2),  

e.g., an internal ground 33) formed of an electrically conductive material and housed in the electronic device housing space (e.g., Figure 2 depicts the internal ground 33 within the ECU 30) (see par. 36-37, Figure 2); 
20a first sensor (e.g., first current detection circuit 54) provided between the ground portion and the first negative terminal (e.g., Figure 2 depicts first current detection circuit 54 between internal ground 33 and connection 31b) and configured to measure current or voltage between the ground portion and the first negative terminal (e.g., the first current detection circuit 54 configured to detect a first power source ground current value Ignd1 between internal ground 33 and connection 31b – claim 8 limitation: the first sensor is configured to measure current …)(see par. 37 and Figure 2); 
a second sensor (e.g., first current detection circuit 54) provided between the ground portion and the second negative terminal (e.g., Figure 2 depicts second current detection circuit 64 between internal ground 33 and connection 32b) and configured to measure current or voltage between the ground portion and the 25second negative terminal (e.g., the second current detection circuit 64 configured to detect the second power source ground current value Ignd2 between internal ground 33 and connection 32b – claim 8 limitation: the second sensor is configured to measure current …)(see par. 42 and Figure 2);  42A51847-USA 

a first driver circuit (e.g., a first drive circuit 50) housed in the electronic device housing space (e.g., wherein the first drive circuit 50 is located within ECU 30) and connected between the ground portion and the positive electrode of the first power source (e.g., Figure 2 depicts the first drive circuit 50 connected between connector 31a and a negative section of the first external power source 43) (see par. 35-37 and Figure 2), 
wherein the first driver circuit (e.g., a first drive circuit 50) is supplied with power from the first power source (e.g., external power source 43 supplies power to the first drive circuit 50)(see par. 35 and Figure 2), and includes a first inverter configured to drive and control the actuator (e.g., wherein the first drive circuit 50 comprises a well-known three-phase inverter to supply electric power to a first system coil C1 of motor 20) (see par. 34, 30 and Figure 2); 

5a second driver circuit (e.g., a second drive circuit 60) housed in the electronic device housing space (e.g., wherein the second drive circuit 60 is located within ECU 30) and connected between the ground portion and the positive electrode of the second power source (e.g., Figure 2 depicts the first drive circuit 50 connected between connector 31a and a negative section of the first external power source 43) (see par. 40-42 and Figure 2), 
 
wherein the second driver circuit (e.g., a second drive circuit 60) is supplied with power from the second power source (e.g., external power source 44 supplies power to the second drive circuit 60)(see par. 40 and Figure 2), and includes a second inverter configured to drive and control the actuator (e.g., as first drive circuit 50 - second control system 32 has same structure as the first control system 31, the second drive circuit 60 comprises a well-known three-phase inverter to supply electric power to a second system coil C2 of motor 20) (see par. 39, 30 and Figure 2); and

a processor (e.g., first control system 31 and second control system 32) housed in the electronic device housing space (e.g., wherein first control system 31 and second control system 32 located within the ECU 30) and including a first 10microprocessor (e.g., first microprocessor 55) and a second microprocessor (e.g., second microprocessor 65) (see par. 38, 43-45 and Figure 2), 
wherein the processor (e.g., first control system 31 and second control system 32) is configured to detect a fault of the control device based on an output signal from the first sensor or an output signal from the second sensor (e.g., wherein first control system 31 and second control system 32 configured to detect ground abnormality in the ECU 30) (see par. 48, 57, 58 and Figures 2-3), 
wherein the first microprocessor is connected between the ground portion and the positive electrode of the first power source and supplied with power from the first 15power source (e.g., Figure 2 depicts the first microprocessor 55 connected to the positive site of the first power source 43 and ground 33 and receive power from the power source 43), and is configured to output a first command signal for controlling the first inverter (e.g., the first microprocessor 55 configured to output a first motor control signal Sm1 for controlling the first drive circuit 50 comprises a well-known three-phase inverter ) (see par. 38, 34 and Figure 2), and 
wherein the second microprocessor is connected between the ground portion and the positive electrode of the second power source and supplied with power from the second power source (e.g., Figure 2 depicts the first microprocessor 65 connected to the positive site of the second power source 44 and ground 33 and receive power from the power source 44), and is configured to output a second command signal for controlling the 20second inverter (e.g., the second microprocessor 65 configured to output a second motor control signal Sm2 for controlling the second drive circuit 60 comprises a well-known three-phase inverter) (see par. 43, 39, 34 and Figure 2).

 	Regarding claim 3, Kawamura et al. disclose wherein when the processor determines that a fault has occurred in the control device 5based on the output signal from the first sensor or the output signal from the second sensor (e.g., a ground abnormality is detected based on the current detection circuit 54) (see par. 80), the processor corrects the first command signal or the second command signal so as to place a limit on a value of current flowing through the actuator (e.g., In a first control system abnormality fail-safe measure, the first microcomputer 55 switches the first power source relay 52 to the off state, and the first microcomputer 55 invalidates the external command value θs* (brings the external command value θs* to zero; wherein first cool C1 does not receive current or control signal from first control system 31) (see par. 73-74, 76-77).

Regarding claim 9, Kawamura et al. disclose wherein when an indication of at least one of the output signals from the first and second sensors is equal to or above a predetermined value (e.g., when the difference between the first power source current value Iba1 and the first power source ground current value Ignd1 is greater than a   threshold α), the processor determines that a fault has occurred in the control device (e.g., a first abnormality detection circuit 73 of first microprocessor 55 detected a ground abnormality) (see par. 72 and Figures 2-3).

	Regarding claim 10, Kawamura et al. disclose wherein the processor is further configured to determine whether a short-circuit fault has occurred in the electronic device housing space, based on comparison between the output signal from the first sensor (e.g., first power source ground current value Ignd1) and a value of current that flows through the actuator (e.g., current values Iu1, Iv1 and Iw1 of the first system coil C1 of motor 20 – see par. 34, 38) in 25accordance with an output from the first driver circuit (e.g., the first abnormality detection circuit 73 of first microprocessor 55 determine that a current corresponding to the first power source current value Iba1 is not flowing into the power ground line GL1 by processing and comparing first power source ground current value Ignd1 and current values Iu1, Iv1 and Iw1 of the first system coil C1 of motor 20 – see par. 72-74; Figures 2-3 ) or comparison between the output 45A51847-USA signal from the second sensor and a value of current that flows through the actuator in accordance with an output from the second driver circuit (see par. 73-74; Figure 2-3).

Regarding claim 11, Kawamura et al. disclose wherein the processor is configured to:
estimate, based on the first command signal (e.g., based on first motor control signal Sm1), a value of current that flows through the actuator in accordance with an output from the first driver circuit (e.g., compute d-axis current value Id1 and q-axis current value Iq1, which are actual current of the first system coil C1) (see par. 46, 54; Figures 2-3); and
estimate, based on the second command signal (e.g., second motor control signal Sm2), a value of current that flows through the actuator in accordance with an output from the second driver circuit (e.g., compute d-axis current value Id2 and q-axis current value Iq2, which are actual current of the second system coil C2) (see par. 47, 58, 70; Figures 2-3).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (Pub. No.: US 2017/0272009 A1).

Regarding claims 4-6, Kawamura et al. teach a first current detection circuit 54 (e.g., claim 4/5 limitation: first sensor) configured to detect a first power source ground current value Ignd1 between internal ground 33 and negative connection 31b; wherein the first control system 31 is configured to detect ground abnormality in the ECU 30 (see par. 37, 48, 57, 58 and Figures 2-3). When a ground abnormality is caused in the first control system 31, a first control system abnormality fail-safe measure is activated and the first microcomputer 55 switches the first power source relay 52 to the off state. As a result, the first microcomputer 55 invalidates the external command value θs* (brings the external command value θs* to zero; wherein first cool C1 does not receive current or control signal from first control system 31 (e.g., claim 6 limitation: the processor corrects 44A51847-USA the first command signal or the second command signal so as to place a limit on a value of current flowing through the actuator) (see par. 73-74, 76-77; Figures 2-3).
However, Kawamura et al.’s invention fails to specifically disclose a processor determines a contact fault occurred at the first negative terminal or the second negative terminal in the connector portion, and stores the contact failure in a storage unit.  
However, given the teaching of Kawamura et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to assume / conclude  a possible ground abnormality at the negative connection 31b or between the ground of first external power source and first current circuit 54, wherein the first microcomputer 55 switches the first power source relay 52 to the off state to stop current to first cool C1 and ovoid damage to the motor 20 and/or ECU 30. Furthermore, as the specification fails to provide any unexpected result for using a storage unit to store contact failure and given that this implementation is a well-known technology in a computer system, it would have being obvious to one of ordinary skill in the art as a matter of design choice to have use a storage unit to store data related to the contact failure data for real time process or future analysis and determine proper step(s) to stop current to first cool C1 and ovoid damage to the motor 20 and/or ECU 30.  

Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (Pub. No.: US 2017/0272009 A1) in view of Asakura et al. (JP 2014-187730 – machine translation).
Regarding claims 2, 7, and 12, Kawamura et al. teach a first current detection circuit 54 (e.g., claim 2/12 limitation: first sensor) configured to detect a first power source ground current value Ignd1 between internal ground 33 and negative connection 31b; wherein the first control system 31 is configured to detect ground abnormality in the ECU 30. Figure 2 depict the first / second microcomputer(s) 55/65 configured to output control motor signal(s) Sm1/Sm2 based on vehicle parameters – for instance, velocity, external command value, steering torque and others information (see par. 37, 48, 57, 58, 29 and Figures 2-3).
However, Kawamura et al. fail to specifically disclose the first microprocessor 25maintains output of the first command signal and the second microprocessor maintains output 43A51847-USA of the second command signal (e.g., claim 2 limitation) based on output signal from the driving condition sensor (e.g., claim 12 limitation) and wherein the connector portion is configured such that a current capacity of the first negative terminal is greater than a current capacity of the first positive terminal, and that a current capacity of the second negative terminal is greater than a current capacity of the second positive terminal (e.g., claim 7 limitation).
However, Asakura et al. teach a vehicle power supply system configured to handle a large current flow for a ground line via a higher ground line gauge when wiring between two batteries is broken and continue normal operation of the vehicle after turning off a switch RY of a battery  – par. 23-24, 6; Figures 1-3. 
Given the teaching of Asakura et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Kawamura et al.’s invention to incorporate a mechanism / process to handle a large current flow for a ground line via a higher ground line gauge when wiring between two batteries is broken and continue normal operation of the vehicle after turning off a switch RY of a battery. 
Doing so would enhance a steering control device configured to continuously control steering motor when ground abnormality is detected, handle a large current flow for a ground line when wiring between two batteries is broken via a higher ground line gauge and continue normal operation of the vehicle after turning off a switch of a battery.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664